Order filed August 12,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00222-CR 
                                                    __________
 
                       ANTHONY
BERNARD NEWSOME, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 13th District Court
                                                          Navarro
County, Texas
                                                  Trial
Court Cause No. 31774-CR
 

 
                                                                     O
R D E R
            The
State has filed a motion in this court to require the court reporter to
supplement the reporter’s record.  The State seeks to have the following
included in the appellate record:
            1.  The
transcription of the discussion between the trial court, appellant’s counsel,
and the State regarding the State’s election between the various counts in the
indictment;
 
            2.  The
transcription of the trial court’s order concerning the State’s election;
 
            3.  The
transcription of the charge conference and any objections to the charge; and
 
            4.  The
transcription of the punishment hearing including any stipulations, testimony,
and exhibits as well as any rulings or orders by the trial court.
 
The State also
notes that Volumes IV and VI are identical and that it appears that Volume VI
should be the transcription of the punishment phase.  The State further
explains that the DVD contained in the record as State’s Exhibit No. 5 (the DVD
created at the Advocacy Center) is not the correct DVD.  Appellant has filed a
response in which he agrees with the State concerning the defects in the record and asks this court to abate this
appeal in order that the trial court may determine the extent of the omissions
in the reporter’s record and if the reporter
will be able to correct these omissions.  Per appellant’s request, we have
reviewed the DVD labeled State’s Exhibit No. 5 and note that we are unable to
retrieve the information on it.
            Therefore,
the appeal is abated.  The trial court is directed to conduct a hearing to
determine the status of the reporter’s record and resolve any inaccuracies in
the reporter’s record.  Tex. R. App. P.
34.6(c)(3).  In the event that the trial court determines that portions of the
reporter’s record have been lost or destroyed or are inaudible, the trial court
is directed to determine whether appellant made a timely request for the
record; if the lost, destroyed, or inaudible portions are missing due to no
fault of appellant as well as if those portions are significant; if those
portions are necessary to the appeal’s resolution; if the parties can agree as
to a replacement of State’s Exhibit No. 5; and, in the event the parties cannot
agree, if there exists a copy or copies that the trial court can determine
accurately duplicates the original State’s Exhibit No. 5.  Tex. R. App. P. 34.6(f).
            The
clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing any orders and findings entered by the
trial court.  The court reporter is directed to prepare and forward to this
court a supplemental reporter’s record of the hearing.  These supplemental
records are due to be filed in this court on or before September 20, 2010.
            When
the supplemental records are filed in this court, the trial court’s findings
will be reviewed, and the appeal may be reinstated.
            The
appeal is abated.
 
                                                                                    PER
CURIAM 
August 12, 2010
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.